Exhibit 10.1
EXECUTION VERSION
REPURCHASE AGREEMENT
     This REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 17, 2009 by and between Thor Industries, Inc., a Delaware corporation
(the “Company”), and the Estate of Wade F. B. Thompson (“Stockholder”).
RECITAL
     WHEREAS, in order to consummate an integrated plan to diversify
Stockholder’s investment holdings, Stockholder desires to sell 5,980,000 shares
of common stock, $0.10 par value, of the Company (the “Common Stock”),
Stockholder has agreed to structure the transaction in the following manner:
(i) Stockholder has agreed, pursuant to Rule 144 under the Securities Act of
1933, as amended, to sell to third party investors through a brokerage account
at Credit Suisse Securities (USA) LLC 2,000,000 shares of Common Stock for cash
in the amount of $29.00 per share of Common Stock and (ii) Stockholder hereby
agrees to sell to the Company, and the Company hereby agrees to purchase from
Stockholder, 3,980,000 shares of Common Stock (the “Repurchased Shares”) at
$29.00 per share, or $115,420,000 (the “Aggregate Cash Consideration”).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. Repurchase. Subject to the terms and conditions set forth in this
Agreement, Stockholder hereby sells, assigns, transfers, conveys and delivers
all its right, title and interest in and to the Repurchased Shares to the
Company free and clear of all liens, encumbrances, pledges, options, warrants,
rights of first refusal, claims, charges, restrictions or claims or rights of
third parties of any kind or nature (collectively, “Liens”). The Company hereby
repurchases and accepts delivery of the Repurchased Shares in exchange for the
payment of the Aggregate Cash Consideration. Stockholder hereby acknowledges and
agrees that receipt of the Aggregate Cash Consideration shall constitute
complete satisfaction of all obligations or any other sums due to such
Stockholder with respect to repurchase of the Repurchased Shares.
     2. Closing. The closing of the repurchase provided for herein (the
“Closing”) shall take place at the offices of Latham & Watkins LLP located at
885 Third Avenue, New York, New York 10022 (or at such other place upon which
the parties hereto may mutually agree). At the Closing, the following shall
occur:
          a. Stockholder Deliveries. Stockholder shall surrender to the Company
the stock certificates (if any) representing the Repurchased Shares owned by
Stockholder and shall deliver all other documents and instruments reasonably
necessary for the transfer of the Repurchased Shares to the Company, including
an appropriate stock power, duly endorsed in blank. With respect to the
Repurchased Shares that are to be delivered through the facilities of The
Depository Trust Company that are credited to or otherwise held in a securities
account maintained by Stockholder, Stockholder shall take such actions necessary
to provide appropriate instruction to the relevant financial institution or
other entity with which Stockholder’s account is maintained to effect the
transfer of the Repurchased Shares from Stockholder’s account to an account at a
financial institution designated by the Company for the receipt of the
Repurchased Shares so transferred. In connection with any account to which the
Repurchased Shares are credited or otherwise held, Stockholder shall execute and
deliver such other and

 



--------------------------------------------------------------------------------



 



further documents or instruments necessary, in the reasonable opinion of the
Company, to effect a legally valid transfer to the Company hereunder.
          b. Company Deliveries. The Company shall deliver to Stockholder the
Aggregate Cash Consideration by wire transfer of immediately available funds to
an account designated in writing by Stockholder to the Company prior to the
Closing.
     3. No Further Ownership Interest. From and after the Closing, Stockholder
shall have no further right or title to or interest in the Repurchased Shares or
any dividends, distributions, equity interests or other rights in respect
thereof.
     4. Representations and Warranties of Stockholder. Stockholder represents
and warrants to the Company as follows:
          a. Title to Shares. As of the date hereof, Stockholder owns good and
marketable title to the Repurchased Shares and such Repurchased Shares are free
and clear of all Liens. Except for this Agreement, Stockholder has not entered
into or agreed to be bound by any other arrangements or agreements of any kind
with any other Person with respect to the Repurchased Shares, including, but not
limited to, arrangements or agreements with respect to the acquisition or
disposition thereof or any interest therein or the voting of any such
Repurchased Shares.
          b. Binding Effect. This Agreement is a legal, valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally and
except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
          c. Governmental Authorization; Third Party Consent. No approval,
consent, compliance, exemption, authorization, or other action by or notice to,
or filing with, any governmental authority or any other person in respect of any
requirements of law is necessary or required by Stockholder in connection with
the execution, delivery or performance by Stockholder of this Agreement, except
for such approval, consent, compliance, exemption, authorization, or other
action which, if not obtained or made, would not reasonably be likely to prevent
or materially delay Stockholder from performing its obligations under this
Agreement in all material respects.
          d. Brokers or Finders. Except for Stockholder’s engagement of Credit
Suisse Securities (USA) LLC as an advisor in connection with the transactions
contemplated by this Agreement, Stockholder has not employed or entered into any
agreement with, nor is Stockholder subject to, any valid claim of any broker,
finder, consultant, or other intermediary in connection with the transactions
contemplated by this Agreement who might be entitled to a fee or commission in
connection with such transactions.
          e. Legal Proceedings. There are no legal proceedings pending or, to
the knowledge of Stockholder, threatened, to which Stockholder is or may be a
party, that (a) challenge the validity or enforceability of Stockholder’s
obligations under this Agreement or (b) seek to prevent, delay or otherwise
would reasonably be expected to materially adversely affect the consummation by
Stockholder of the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



     5. Representations and Warranties of the Company. The Company represents
and warrants to Stockholder as follows:
          a. Authority; Binding Effect. The Company is a corporation validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority and has taken all necessary action required
for the due authorization, execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated herein.
This Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).
          b. No Violation. Neither the execution and delivery of this Agreement
by the Company, nor the repurchase of the Repurchased Shares owned by
Stockholder pursuant to this Agreement, will (i) result in a breach of its
organizational documents, (ii) result in a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any material agreement, lease or other instrument or obligation to
which the Company is a party, except for such defaults (or rights of
termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained and are in full force and effect or which would not
impair the Company’s ability to consummate the transactions contemplated by this
Agreement, or (iii) violate any order, writ, injunction or decree applicable to
the Company or any of the Company’s material assets.
          c. Governmental Authorization; Third Party Consent. No approval,
consent, compliance, exemption, authorization, or other action by or notice to,
or filing with, any governmental authority or any other person in respect of any
requirements of law is necessary or required by the Company in connection with
the execution, delivery or performance by the Company of this Agreement, except
for such approval, consent, compliance, exemption, authorization, or other
action which, if not obtained or made, would not reasonably be likely to prevent
or materially delay the Company from performing its obligations under this
Agreement in all material respects.
          d. Brokers or Finders. The Company has not employed or entered into
any agreement with, nor is the Company subject to, any valid claim of any
broker, finder, consultant, or other intermediary in connection with the
transactions contemplated by this Agreement who might be entitled to a fee or
commission in connection with such transactions.
          e. Exchange Act Reports. The Company’s reports filed with the
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c) or 15(d) of the Securities Exchange Act of 1934, as amended, and any
amendment or supplement thereto, did not, when filed with the Commission, and do
not, as of the date hereof, contain an untrue statement of material fact or omit
to state a material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
     6. Affirmative Covenant. The parties hereto shall file income tax returns
and other required income tax filings consistent with treating the repurchase of
the Repurchased Shares owned by Stockholder pursuant to this Agreement as a
payment in exchange for the Repurchased Shares within the meaning of Section
302(a) of the Internal Revenue Code, as amended.
     7. Miscellaneous.

3



--------------------------------------------------------------------------------



 



          a. Amendment. This Agreement may not be amended or waived in any
respect except by a written agreement signed by the parties hereto.
          b. Survival. Each of the representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing and continue in
full force and effect in accordance with its terms, but is subject to all
applicable statutes of limitation, statutes of repose and other similar defenses
provided in law or equity.
          c. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and shall supersede all previous negotiations, commitments, agreements and
understandings (both oral and written) with respect to such subject matter.
          d. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile transmission or electronic image
scan shall be effective as delivery of a manually executed counterpart of this
Agreement.
          e. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
          f. Expenses. Each party shall bear its own expenses and fees in
connection with the execution of this Agreement and the consummation of the
transactions contemplated hereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

            THOR INDUSTRIES, INC.
      By:   /s/ Peter B. Orthwein            Name:   Peter B. Orthwein      
     Title:   Chairman       ESTATE OF WADE F. B. THOMPSON
      By:   /s/ Angela E. Thompson              Name:   Angela E. Thompson     
       Title:   Co-Executor     

                  By:   /s/ Alan Siegel              Name:   Alan Siegel       
     Title:   Co-Executor     

Repurchase Agreement

